Exhibit 10.3
AFC ENTERPRISES, INC.
ANNUAL EXECUTIVE BONUS PROGRAM
§ 1
PURPOSE
     The purpose of the Program is to give each Participant the opportunity to
receive an annual bonus for each Fiscal Year payable in cash if, and to the
extent, the Committee determines that the Performance Goals set by the Committee
for such Participant for such year have been met.
§ 2
DEFINITIONS
     Code. The term “Code” for purposes of this Program means the Internal
Revenue Code of 1986, as amended from time to time.
     Committee. The term “Committee” for purposes of this Program means the
People Services (Compensation) Committee of the Board of Directors of the
Company or, if all the members of such committee fail to satisfy the
requirements to be an “outside director” under § 162(m) of the Code, a
sub-committee of such committee which consists solely of members who satisfy
such requirements.
     Company. The term “Company” for purposes of this Program means AFC
Enterprises, Inc., a Minnesota corporation, its wholly-owned subsidiaries and
any successor company.
     Covered Executive. A “Covered Executive” for purposes of this Program means
for each Fiscal Year an executive of the Company whose compensation for such
Fiscal Year is subject to the compensation deduction limitations under § 162(m)
of the Code.
     Fiscal Year. The term “Fiscal Year” for purposes of this Program means the
Company’s fiscal year.
     Participant. The term “Participant” for purposes of this Program means for
each Fiscal Year each individual who is designated as such by the Committee
under § 3.
     Performance Criteria. The term “Performance Criteria” means (1) the
Company’s return over capital costs or increases in return over capital costs,
(2) the Company’s total earnings or the growth in such earnings, (3) the
Company’s consolidated earnings or the growth in such earnings, (4) the
Company’s earnings per share or the growth in such earnings, (5) the Company’s
net earnings or the growth in such earnings, (6) the Company’s earnings before
interest expense, taxes, depreciation, amortization and other non-cash items or
the growth in such earnings, (7) the Company’s earnings before interest and
taxes or the growth in such earnings,

 



--------------------------------------------------------------------------------



 



(8) the Company’s consolidated net income or the growth in such income, (9) the
value of the Company’s stock or the growth in such value, (10) the Company’s
stock price or the growth in such price, (11) the Company’s return on assets or
the growth on such return, (12) the Company’s cash flow or the growth in such
cash flow, (13) the Company’s total shareholder return or the growth in such
return, (14) the Company’s expenses or the reduction of such expenses, (15) the
sales growth, including same store/restaurant sales growth, of the Company
and/or of the Popeyes restaurant system (including stores/restaurants operated
by a franchisee of the Company), (16) the number of new stores/restaurants
opened by the Company and/or by the Popeyes restaurant system (including
stores/restaurants operated by a franchisee of the Company), (17) the Company’s
overhead ratios or changes in such ratios, (18) the Company’s expense-to-sales
ratios or the changes in such ratios, (19) the Company’s economic value added or
changes in such value added, or (20) the number of stores/restaurants at the
Company and/or as part of the Popeyes restaurant system (including
stores/restaurants operated by a franchisee of the Company), or the change or
increase in such number of stores/restaurants.
     Performance Goals. The term “Performance Goals” for purposes of this
Program means the goal, or the combination of goals, set under § 4 by the
Committee for each Participant for each Fiscal Year based on the Performance
Criteria selected by the Committee for such Fiscal Year.
     Program. The term “Program” means this AFC Enterprises, Inc. Annual
Executive Bonus Program as in effect from time to time.
§ 3
PARTICIPATION
     The Committee for each Fiscal Year shall have the right to designate any
executive officer of the Company and any other employee of the Company who the
Committee deems a key employee as a Participant in this Program for such Fiscal
Year if (1) such designation is made no later than 90 days after the beginning
of such Fiscal Year or (2) such designation is effective on the date an
individual is first employed if he or she will be a key employee on the date he
or she is first employed.
§ 4
PERFORMANCE GOALS
     The Committee shall set in writing the Performance Goals for each
Participant for each Fiscal Year based on such Performance Criteria as the
Committee deems appropriate under the circumstances, and such Performance Goals
shall be set (1) for each Participant described in §3(1) no later than 90 days
after the beginning of such Fiscal Year and (2) for each Participant described
in §3(2) no later than the end of the 30 day period which starts on the date he
or she is first employed by the Company. The Committee shall have the right to
use different Performance Criteria for different Participants, and the Committee
shall have the right to set different Performance Goals for Participants whose
goals look to the same Performance Criteria.

-2-



--------------------------------------------------------------------------------



 



The Performance Goals for a Participant may be based on company-wide
performance, Popeyes restaurant system performance (including restaurants
operated directly by the Company and/or by a franchisee of the Company),
division-specific performance, department-specific performance, region-specific
performance, restaurant-specific performance, personal performance or on any
combination of such criteria or other criteria the Committee deems appropriate
under the circumstances. A Performance Goal may be set in any manner determined
by the Committee, including looking to achievement on an absolute or relative
basis in relation to peer groups or indexes, and the Committee may set more than
one goal. No change may be made to a Performance Goal after the goal has been
set. However, the Committee may express any goal in terms of alternatives, or a
range of alternatives, as the Committee deems appropriate under the
circumstances, such as including or excluding (1) any acquisitions or
dispositions, restructuring, discontinued operations, extraordinary items and
other unusual or non-recurring charges, (2) any event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management or (3) the effects of tax or accounting changes.
Finally, no Performance Goal shall be treated as satisfied under this § 4 until
the Committee certifies that such goal has been satisfied in accordance with §
5.
§ 5
CERTIFICATION AND RIGHT TO PAYMENT
     The Committee at the end of each Fiscal Year shall certify the extent, if
any, to which the Performance Goals set for each Participant for such Fiscal
Year have been met and shall determine the bonus payable to each Participant
based on the extent, if any, to which he or she met his or her Performance
Goals. However, the Committee shall have the right to reduce a Participant’s
bonus as determined under this § 5 to the extent that the Committee acting in
its discretion determines that such a reduction is appropriate. If the Committee
certifies that a bonus is payable to a Participant for any Fiscal Year, such
bonus shall be paid in cash as soon as practical after such certification has
been made. However, no Participant shall have a right to the payment of a bonus
for any Fiscal Year if his or her employment with the Company has terminated for
any reason whatsoever before the date the bonus is actually paid unless the
Committee in the exercise of its absolute discretion expressly waives this
employment requirement; provided, however, if the Committee so waives this
requirement for any Participant for any Fiscal Year, his or her bonus, if any,
earned under this Program shall be paid no later than 21/2 months after the end
of such Fiscal Year.
§ 6
BONUS CAP
     No bonus shall be paid to any Participant for any Fiscal Year under this
Program to the extent such bonus would exceed 200% of the Participant’s base
salary paid to the Participant during such Fiscal Year or $2,000,000, whichever
is less. However, the Committee shall have the discretion to set a lower cap on
the bonus payable to any Participant for any Fiscal Year.

-3-



--------------------------------------------------------------------------------



 



§ 7
ADMINISTRATION
     The Committee shall have the power to interpret and administer this Program
as the Committee in its absolute discretion deems in the best interest of the
Company, and the Committee to the extent practicable shall do so to protect the
Company’s right to deduct any bonus payable to a Covered Executive in light of §
162(m) of the Code.
§ 8
AMENDMENT AND TERMINATION
     The Committee shall have the power to amend this Program from time to time
as the Committee deems necessary or appropriate and to terminate this Program if
the Committee deems that such termination is in the best interest of the
Company.
§ 9
MISCELLANEOUS
     9.1. General Assets. Any bonus payable under this Program shall be paid
exclusively from the Company’s general assets.
     9.2. General Creditor Status. The status of each Participant with respect
to his or her claim for the payment of a bonus under this Program shall be the
same as the status of a general and unsecured creditor of the Company.
     9.3. No Assignment. No Participant shall have the right to assign or
otherwise alienate or commute all or any part of the bonus which might be
payable to such Participant under this Program, and any attempt to do so shall
be null and void.
     9.4. No Contract of Employment. The designation of any individual as a
Participant in this Program shall not constitute an agreement by the Company to
employ any such individual for any period of time or affect the Company’s right
to terminate his or her employment at any time and for any reason or for no
reason.

            AFC ENTERPRISES, INC.

      By:   /s/ Cheryl A. Bachelder       Title:   Chief Executive Officer and
President      Date:   March 25, 2010    

-4-